202 S.W.3d 92 (2006)
In re Marriage of James Martin and Carol Ann Hobbs
JAMES MARTIN, Petitioner/Respondent,
v.
CAROL ANN HOBBS, Respondent/Appellant.
No. ED 87120
Missouri Court of Appeals, Eastern District, Division Four.
October 3, 2006
James D. Burlison, McIlroy and Millan Troy, Missouri, for respondent.
Benicia Baker-Livorsi, The Family Law Group LLC, St. Charles, Missouri, for appellant.
Before Roy L. Richter, P.J., Kathianne Knaup Crane, J., and Sherri B. Sullivan, J.

ORDER
PER CURIAM.
Former wife appeals from a judgment of the trial court entered on the parties' cross motions to modify the child visitation, custody, and support awards in a decree of dissolution. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).